Citation Nr: 1332180	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  08-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to service-connected ruptured left biceps and rotator cuff tear.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In January 2009, the Veteran testified before a Decision Review Officer (DRO); a copy of the transcript is associated with the record.  This matter was before the Board in November 2011 when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2012 correspondence, the Veteran indicated that he wished to testify at a hearing before a Veterans Law Judge.  As he is entitled to such a hearing (see 38 U.S.C.A. § 7107(d)), the appeal must be remanded so that the Veteran can be scheduled for a hearing before the Board as requested.  38 C.F.R. § 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

After requesting clarification from the Veteran whether he would prefer a Travel Board or video conference hearing, the RO should take steps to schedule the Veteran for the requested hearing.  Thereafter, if indicated, the case should then be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


